DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	With respect to claims 1-11, none of the prior art teaches or suggests, alone or in combination, a pressure sensor module comprising: an electrically conductive layer that covers at least the bottom electrode and the anchor arrangement such that a cavity is formed between the bottom electrode, the anchor arrangement and the electrically conductive layer, wherein, on at least one side of the cavity, a proportionate area of the electrically conductive walls in a cross section extending from a surface of an inner wall of the anchor arrangement facing the cavity to a surface of an outermost wall of the anchor arrangement facing away from the cavity in a plane parallel to a plane of the bottom electrode is equal to or less than 10 % of an area of the anchor arrangement.	With respect to claims 12-18, none of the prior art teaches or suggests, alone or in combination, a method for forming a pressure sensor module, the method comprising: depositing an electrically conductive layer covering at least the anchor arrangement and the sacrificial layer; and removing the sacrificial layer through at least one etch opening in the electrically conductive layer such that a cavity is formed below the electrically conductive layer, wherein, on at least one side of the cavity, a proportionate area of the electrically conductive walls in a cross section extending from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JONATHAN HAN/Primary Examiner, Art Unit 2818